Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 3, 9, 13, 15 and 20 are amended.
With regards to claims 3 and 15, their corresponding 35 USC 112 rejections are withdrawn, in view of applicant’s amendments.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-4, 7-12, 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Ramanathan et al (US Application: US 20060293904, published: Dec. 28, 2006, filed: Jun. 23, 2005) .
Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Yasui et al (US Application: US 20130104079, published: Apr. 25, 2013, filed: Oct. 21, 2011).
Claims 6 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) and further in view of Amit et al (US Patent: 2013/0325585, published: Dec. 5, 2103, filed: Jun. 4, 2012).

With regards to claim 1. Arguelles et al teaches a method of providing a customized identification (ID) card, the method being performed by a computing device (Fig 1: a computer system having memory for a business card application is implemented) and comprising: 


displaying an ID card of a user in response to selecting at least one profile of the plurality of user profile  ( Fig 20, paragraph 0097: an ID card of a user can be displayed by selecting at least one profile to be scrolled into view), 
wherein the ID card comprises one or more … elements (Fig.12: the ID card includes elements such as logo, phone number, address, etc), and a layout of the ID card is customized according to an input of the user (Fig 7: the card could have its layout customized by the user selecting a desired layout), and 
wherein a size of a respective area for displaying each of the plurality of user profiles … (Fig 13 and Fig 20: the profiles are displayed as cards having a size (sometimes the size varies depending on orientation of device).

However Arguelles et al does not expressly teach … wherein the ID card comprises one or more functional elements ... wherein a size of a respective area … is determined according to at least one predetermined criteria selected from the group consisting of a service fee that the user pays to the service provider, a number of visitors to a personal page of the user, an a number of times that a product or service is recommended through the ID card of the user.

functional elements (paragraphs 0233, 250, 251, 265, 291 - 293: the ID card is defined by an interactive template (the templates available for selection (interpreted as queried) and the templates each including interactive functions/components) that applies functional elements such as free applications to the card and/or include functional reference to call an application to obtain/view additional information ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al’s ability to allow a user to edit and provide a customized ID card, such that the functional elements are available for the user to select and applied to reside on the ID card, as taught by Aronson et al. The combination would have allowed Arguelles et al to implement an ecard system that would reward both the recipient of the card and promotes the owner of the card (Aronson et al, paragraph 0006). 

However the combination does not expressly teach wherein a size of a respective area … is determined according to at least one predetermined criteria selected from the group consisting of a service fee that the user pays to the service provider, a number of visitors to a personal page of the user, an a number of times that a product or service is recommended through the ID card of the user.

Yet Amit et al teaches wherein a size of a respective area … is determined according to at least one predetermined criteria selected from the group consisting of a service fee that the user pays to the service provider, a number of visitors to a personal page of the user, an a number of times that a product or service is recommended through the ID card of the user (paragraph 0003, 0011, 0015, Fig 2A: different areas/slots have different locations and size selected based upon user/advertiser submitting payment/bid/fee to pay for the size of the slot/area). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Arguelles et al and Aronson et al’s ability to display ID cards of user profiles having a particular size, such that users can act as advertisers and pay a fee to affect visibility of their profile (such as business card profile), as taught by Amit et al. The combination would have allowed Arguelles et al, Aronson et al and Amit et al to have allowed users to customize presentation of their desired information through bidding (Amit et al, paragraph 0002). 

With regards to claim 2. The method of claim 1, the combination of Arguelles and Aronson et al teaches wherein the user is a first user, and further comprising: receiving an input of a second user for at least one of the functional elements included in the ID card (as explained in the rejection of claim 1, paragraphs 251 and 265 of Aronson et al explain about the function elements and further explain that the second user can interact with the card to obtain information about the first user (such as business owner) and/or execute free applications); and providing a response to the received input (paragraphs 251 and 264: a response with additional information or provision of free 


With regards to claim 4. The method of claim 1, Arguelles teaches wherein the displaying of the profile comprises displaying a profile of another user together with the profile of the user (paragraph 0095: if ‘all cards’ are selected, the user’s own business cards (user profile data) is displayed in combination with other cards of other users (other cards are considered profile data of other users)).

With regards to claim 7. The method of claim 1, wherein the layout of the ID card is a layout customized by querying a list of functional elements provided by a server; selecting functional elements to be applied to the layout from the queried functional element list; and placing the selected functional elements on the layout (As explained in the rejection of claim 1, Aronson et al teaches in paragraphs 0291 – 0293 that the ecard is displayed with functional elements that include also access to apps. As also explained in the paragraphs the ecard information which is displayed via a window can contain additional reference/access to apps. The apps can be looked up and added to the card).

With regards to claim 8. The method of claim 1, the combination Arguelles,  Aronson et al and Amit et al teaches wherein the functional elements are P-apps, application applications, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 9. Arguelles teaches a method of providing a customized ID card, the method being performed by a computing device and comprising: 

querying a list of …  elements provided by a server (Fig.12: the ID card includes elements such as logo, phone number, address, etc fields obtained from a server); selecting … elements to be applied to the ID card from the queried … element list (Fig.12: the ID card includes elements such as logo, phone number, address field data are applied to the ID card and the user can further specify the data to reside in the fields); and customizing a layout of the ID card by placing or setting the selected … elements on the layout (The elements are applied to a layout selected in Fig. 7), wherein the ID card is provided in response to selecting a user profile associated with the ID card (Fig 12 and Fig 20: paragraph 0079,  0088, and 0097 : the user can display a plurality of D card profiles of other users by selecting another category/tab such as ‘Business. Also as explained in Fig 20, paragraph 0097: an ID card of a user can be displayed by selecting at least one profile card to be scrolled into view), and wherein a size of an area for displaying the user profile … (Fig 13 and Fig 20: the profiles are displayed as cards having a size (sometimes the size varies depending on orientation of device).. 


functional elements provided by a server; selecting functional elements to be applied to the ID card from the queried functional element list …, and wherein a size of an area … is determined according to at least one predetermined criteria selected form the group consisting of a service fee that a user pays to a service provider, a number of visitors to a personal page of the user, and a number of times that a product or a service is recommended through the ID card of the user.

Yet Aronson et al teaches querying a list of functional elements provided by a server; selecting functional elements to be applied to the ID card from the queried functional element list (paragraphs 0233, 250, 251, 265, 291 - 293: the ID card is defined by an interactive template (the templates available for selection (interpreted as queried) and the templates each including interactive functions/components) that applies functional elements such as free applications to the card and/or include functional reference to call an application to obtain/view additional information. The ecard information which is displayed via a window can contain additional reference/access to apps. The apps can be looked up and added to the card).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al’s ability to allow a user to edit and provide a customized ID card, such that the functional elements are available for the user to select and applied to reside on the ID card, as taught by Aronson et al. The combination would have allowed Arguelles et al to implement an ecard system that would reward 

However the combination does not expressly teach …, and wherein a size of an area … is determined according to at least one predetermined criteria selected form the group consisting of a service fee that a user pays to a service provider, a number of visitors to a personal page of the user, and a number of times that a product or a service is recommended through the ID card of the user.

Yet Amit et al teaches …, and wherein a size of an area … is determined according to at least one predetermined criteria selected form the group consisting of a service fee that a user pays to a service provider, a number of visitors to a personal page of the user, and a number of times that a product or a service is recommended through the ID card of the user (paragraph 0003, 0011, 0015, Fig 2A: different areas/slots have different locations and size selected based upon user/advertiser submitting payment/bid/fee to pay for the size of the slot/area). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Arguelles et al and Aronson et al’s ability to display ID cards of user profiles having a particular size, such that users can act as advertisers and pay a fee to affect visibility of their profile (such as business card profile), as taught by Amit et al. The combination would have allowed Arguelles et al, 


With regards to claim 10. The method of claim 9, Arguelles et al teaches further comprising registering the customized layout with the server (paragraph 0005: the customized business cards having selected layout (such as from Fig. 7) are saved/registered at the server).

With regards to claim 11. The method of claim 10, Arguelles et al teaches wherein the customized layout registered with the server is provided to another user through the server in response to a request of the another user (paragraphs 0005 and 0144: updated information can be requested upon the ‘another user’ requesting/confirming an update operation to download newer data).

With regards to claim 12. The method of claim 9, Arguelles et al teaches further comprising executing an edit mode of the ID card to customize the layout (Fig 7: allows the user to edit the card’s layout).

With regards to claim 16. The method of claim 9, Arguelles et al teaches wherein the layout is a layout clipped from a layout of another user (paragraph 0083: a layout is clipped/obtained from another user/company from a plurality of other layouts residing in database 110).

With regards to claim 20, the combination of Arguelles, Aronson et al and Amit et al teaches an apparatus for providing a customized ID card, the apparatus comprising: a processor; a memory which loads a computer program to be executed by the processor; and a storage which stores the computer program, wherein the computer program comprises instructions for performing an operation of displaying a plurality of user profiles; and displaying an ID card of a user in response to selecting at least one user profile of the plurality of user profiles, wherein the ID card comprises one or more functional elements, and a layout of the ID card is customized according to an input of the user, and wherein a size of a respective area for displaying each of the plurality of user profiles is determined according to at least one predetermined criteria selected form the group consisting of a service fee that the user pays to a service provider, a number of visitors to a personal page of the user, and a number of times that a product or a service is recommended through the ID card of the user, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Amit et al (US Patent: 2013/0325585, published: Dec. 5, 2103, filed: Jun. 4, 2012) and in view of Plut (US Application: US 20130325572, published: Dec. 5, 2013, filed: May 29, 2012, filed: May 29, 2012). 



With regards to claim 3. The method of claim 2, Arguelles, Aronson et al and Amit et al teaches further comprising providing the first user with a reward for the provision of the response, as similarly explained in the rejection of claim 2 (the first user receives increased exposure as a result of the response).

However the combination does not expressly teach the first user receiving a reward point … 

Yet Plut teaches the first user receiving a reward point … as a result of the response (paragraphs 0027, 0147: other second users that make purchases will reward the first user (such as with points)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Arguelles, Aronson et al and Amit et al’s ability to reward the first user in response to actions taken the by second user, such that the reward could have been in the form of points, as taught by Plut. The combination would have allowed Arguelles and Aronson et al to have properly compensated a first user in view of actions made the by second user/recipient (Plut, paragraph 0017)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Amit et al (US Patent: 2013/0325585, published: Dec. 5, 2103, filed: Jun. 4, 2012) in view of Ramanathan et al (US Application: US 20060293904, published: Dec. 28, 2006, filed: Jun. 23, 2005) .

With regards to claim 5. The method of claim 1, the combination of Arguelles et al,  Aronson et al and Amit et al teaches wherein the ID card comprises a board area in which the functional elements are located,  as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However although Arguelles et al teaches that the user can choose the template of the business card area (see Fig. 7: a desired template area is chosen), Arguelles et al does not expressly recite that the template selected by the user has an area with size and shape. The examiner points out that the template selected/applied has an inherent size and shape, but will provide a reference below that explicitly recites that a template would have a defined size and shape for the purpose of clarity. 

Yet Ramanathan et al teaches the board area can be adjusted in size and shape (Claim 2 of Ramanathan et al explains that business card area is defined by a template having a size and shape).

. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Amit et al (US Patent: 2013/0325585, published: Dec. 5, 2103, filed: Jun. 4, 2012) and in view of Twerdah et al (US Application: US 20040221243, published: Nov. 4, 2004, filed: Apr. 16, 2004).

With regards to claim 13. The method of claim 12, Arguelles et al teaches wherein the executing of the edit mode comprises displaying a controller which provides an editing tool for the ID card (Fig. 24: an interactive control includes a plurality of selectable options for editing the ID card such as anyone of ref 682 - 685). 

However, Arguelles et al, Aronson et al and Amit et al does not expressly teach the controller comprises a first circle in a center, and a plurality of second circles surrounding the first circle, and wherein the plurality of second circles are separated from each other by a first distance, and each of the plurality of second circles is separated from the first circle by a second distance.

Yet Yasui et al teaches the controller comprises a first circle in a center, and a plurality of second [selectable option-shapes] surrounding the first circle (Fig 2B and Fig 2C: a controller for selecting options is displayed such that the type of application option is displayed in the first circle and the second selectable option-shapes represent functions of application-option and the second selectable option-shapes can be changed when the user performs a selection, which results in the second-option shapes being updated to new sub-options).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguellas,  Aronson et al and Amit et al’s ability to implement a controller to display and allow a user to select application edit options to edit the ID card, such that the displayed options would show the type of application option in a first circle, while displaying in updatable/changeable second-selectable-shapes the functions of the type of application-option, as taught by Yasui et al. The combination would have allowed Arguellas and Aronson et al to have allowed a user to easily interact with an application even when there are several levels of options (Yasui et al, paragraph 0001). 

a plurality of second circles surrounding the first circle, and wherein the plurality of second circles are separated from each other by a first distance, and each of the plurality of second circles is separated from the first circle by a second distance.

Yet Twerdah et al teaches it is well known to implement selectable options in the shape/form of individual circles. In other words, Twerdah et al teaches a plurality of second circles surrounding the first circle, and wherein the plurality of second circles are separated from each other by a first distance, and each of the plurality of second circles is separated from the first circle by a second distance (Fig 2, Fig 3: depicted, a plurality of second circles are separated from each other by a first distance and also they are separated from a center first circle by another distance).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguellas, Aronson et al, Amit et al and Yasui et al’s second selectable shaped-options, such that the shape of the selectable options would have been in the form of circles as also taught by Twerdah et al.  The combination would have allowed a user to easily accessed, interacted and navigated menus, even when the screen is small, as taught by Twerdah et al. 



With regards to claim 15. The method of claim 14, the combination of Arguellas, Aronson et al,  Yasui et al, Amit et al and Twerdah et al teaches wherein the type of the editing tool represented by the first circle or the editing function represented by each of the second circles can be changed or added, as similarly explained in the rejection of claim 13 (the second circles can be updated through user selection based upon the combination of Arguellas, Aronson et al and Yasui), and is rejected under similar rationale.

Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Amit et al (US Patent: 2013/0325585, published: Dec. 5, 2103, filed: Jun. 4, 2012) in view of Wayans (US Application: US 20150293893, published: Oct. 15, 2015, filed: April 9, 2015).

With regards to claim 6. The method of claim 1, the combination of Arguelles et al,  Aronson et al and Amit et al teaches wherein the functional elements [can be selected] 

However, the combination does not expressly teach the functional elements can be adjusted in size and position in the ID card by the user.

Yet Wayans teaches the functional elements can be adjusted in size and position in the ID card by the user (Fig 26, paragraphs 0096 and 0162: functional elements such that selectable phone numbers can be arranged in size and position in a board area of the ID).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al,  Aronson et al and Amit et al’s ability to allow a user to provide functional elements in an ID card, such that the function elements can also be adjusted in position and size, as taught by Wayans. The combination would have allowed Arguelles et al,  Aronson et al and Amit et al to have allowed users to easily exchange virtual information that maybe initiating using intuitive gestures (Wayans, paragraphs 0003 and 0004).  

With regards to claim 17. The method of claim 9, Arguelles et al,  Aronson et al and Amit et al teaches … the ID card , as similarly explained in the rejection of claim 9, and is rejected under similar rationale. 

 editing a color of a style constituting the ID card, wherein the style comprises a master style or a component style of the ID card.

Yet Wayans teaches editing a color of a style constituting the ID card, wherein the style comprises a master style or a component style of the ID card (a plurality of colors can be applied to represent a style of the ID card, such as a color for a background element (Fig. 30) or a color for text/letter element(s) (Fig. 29)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al,  Aronson et al and Amit et al’s ability to allow a  user to edit and customize an ID card, such that the colors of a style can be selected for the ID card using first and second colors for a background element and text/letters, respectively, as taught by Wayans. The combination would have allowed Arguelles et al and Aronson et al to have allowed users to easily exchange virtual information that maybe initiating using intuitive gestures (Wayans, paragraphs 0003 and 0004). 

With regards to claim 18. The method of claim 17, the combination of Arguelles et al, Aronson et al, Amit et al and Wayans teaches wherein the editing of the color comprises selecting a palette color to be applied to the style, and the palette color comprises a first partial color and a second partial color distinguished from the first partial color, wherein any one of the first partial color and the second partial color represents a color of a first 

With regards to claim 19. The method of claim 18, the combination of Arguelles et al, Aronson et al, Amit et al and Wayans teaches wherein the first element comprises a background, buttons or a status bar of the style, and the second element comprises letters, icons or numbers of the style, as similarly explained in the rejection for claim 17, and is rejected under similar rationale.
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive.
The applicant argues with respect to claim 1, that the cited references do not teach the newly amended claim language. However, the newly amended claim language has changed the scope of the invention and thus a new combination of references is applied to teach the limitations of claim 1. More specifically, Arguelles et al and Aronson et al is now newly combined with Amit et al to show that the size of area assigned to each of Arguelles et al and Aronson et al’s user profiles are modified to be dependent upon a service fee that the user pays (as taught by Amit et al). The examiner respectfully directs attention to the rejection of claim 1 above for a full explanation as to how the limitations are rejected under this new combination of references.
The applicant argues with regards to claims 9 and 20 that they are allowable in view of reasons provided for claim 1. However claim 1 has been shown/explained to be rejected above, and thus, this argument is not persuasive.
The applicant argues claims 2-8 and 10-19 are allowable since they depend directly or indirectly upon claims 1 or 9. However this argument is not persuasive since claims 1 and 9 have been shown/explained to be rejected above.
The applicant argues claim 13 includes newly amended limitations that the prior rejection does not teach/address. In view of these new limitations, the examiner has rejected claim 13 using a new combination of references using Arguellas, Aronson et al,  Yasui et al, Amit et al and Twerdah et al. The examiner respectfully directs attention to how claim 13 is rejected above using the new combination of references for a full explanation as to how the new combination of references teach the limitations of amended claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILSON W TSUI/Primary Examiner, Art Unit 2178